     Case 2:20-cv-02037-SAC-JPO Document 49 Filed 05/06/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

                                                   )
MUZAFAR BABAKR,                                    )
          Plaintiff,                               )
                                                   )
                                                   )       Case No. 2:20-cv-02037-SAC-JPO
v.                                                 )
                                                   )
HOLLY T. GOERDEL, et al.,                          )
           Defendants.                             )


PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO REPLY TO
                    DEFENDANTS’ RESPONSE

       I, Plaintiff Muzafar Babakr, move this Court for an order extending my time to reply

to Defendants’ Response. In support of this motion and pursuant to Local Rule 6.1(a) of the

United States District Court for the District of Kansas, I state the following:

       1.      On April 23, 2021, Defendants filed their Response to my motion to file

Second Amended Complaint.

       2.      My Reply to Defendants’ Response is currently due May 7, 2021.

       3.      This is the first unopposed motion for extension of time to reply to

Defendants’ Response.

       4.      Although it is a Reply, but I should write it as though I am responding to a

Motion to Dismiss. And responding to a dispositive motion like a Motion to Dismiss

requires extensive legal research.

       5.      Counsel for Defendants has been contacted regarding this motion and has no

objection to this motion for extension of time.

       6.      This motion is not made for the purpose of delay and no party will be


                                               1
       Case 2:20-cv-02037-SAC-JPO Document 49 Filed 05/06/21 Page 2 of 2




   prejudiced by the requested extension of time.


           WHEREFORE, I, the Plaintiff, respectfully request an extension of twenty one (21)

   additional days up to and including May 28, 2021 to file a Reply to Defendants’ Response.




                                                  Respectfully submitted,



                                                  /s/ Muzafar A. Babakr
                                                  Muzafar A. Babakr
                                                  1600 Haskell Avenue, Apt. #170
                                                  Lawrence, Kansas 66044
                                                  Tel: (785) 727-8768
                                                  muzaferi@gmail.com
                                                  Pro Se Plaintiff

                            CERTIFICATE OF SERVICE
I, the undersigned, hereby certify that on the 6th day of May, 2021, the above and forgoing was filed
through the Court e-filing system, which will send a copy to the following attorney on record:

Eric J. Aufdengarten
Associate General Counsel and
Special Assistant Attorney General
245 Strong Hall, 1450 Jayhawk Blvd.
Lawrence, Kansas 66045
eja@ku.edu
Counsel for Defendants



                                                   /s/ Muzafar A. Babakr
                                                       Muzafar A. Babakr
                                                       Pro Se Plaintiff




                                                  2
